NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL
                                         OF FLORIDA
                                         SECOND DISTRICT



JAY VICTORIAN, DOC# Y11509,              )
                                         )
              Appellant,                 )
                                         )
v.                                       )      Case No. 2D17-4346
                                         )
STATE OF FLORIDA,                        )
                                         )
              Appellee.                  )
                                         )

Opinion filed October 24, 2018.

Appeal from the Circuit Court for Lee
County; J. Frank Porter, Judge.

Jay Victorian, pro se.

Pamela Jo Bondi, Attorney General,
Tallahassee, Cornelius C. Demps, Assistant
Attorney General, Tampa, for Appellee.



PER CURIAM.


              Affirmed.


KELLY, and SALARIO, JJ., and CASE, JAMES R., ASSOCIATE SENIOR JUDGE
Concur.